Title: To Benjamin Franklin from William Strahan, 27 May 1777
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London May 27. 1777.
I received with great Pleasure yours of the 4th. February, because it brought me the Assurances of your own good Health, of the Welfare of our Friends in Philadelphia, and of your affectionate Remembrance of my Family.
This will be delivered to you by a young Gentleman a Countryman of mine, bred to Physick, who comes to Paris for Improvement in his Profession, and who having been long an Admirer of your Writings, with Eagerness embraced this Opportunity of being introduced to you.
Your excellent Friend in Pall Mall is in perfect Health, and as much yours as ever. So are Mr. (now Sir Grey) Cooper, his Lady, and Family. From honest Small I had a Letter dated exactly the same Day yours was (viz. Feb. 4.) He appears to be in good Health but low spirited, occasioned doubtless by his Exclusion from that agreeable Society, which he had so long enjoyed, and to which he was so great an Ornament. One Paragraph I will transcribe:
“A few Months will now, I suppose, determine the Fate of America. I think Dr. Franklin is gone to Paris to pave the way for a Reconciliation, through the Mediation of some Men in Power there, who may make Proposals to Lord Stormont.”
I hope he is well informed, or will prove to be a true Prophet.
As most of the London Newspapers are to be had at Paris, I wonder that you have lately seen so few of them. Those you mention I could easily supply you with, did I know how to convey them to you.
I do wish for Peace, not on my own Terms, but on reasonable Terms. We have ALL reason to wish for Peace: For happy were the Times; Times that I hope will yet quickly return, when Englishmen and Americans (Brethren in every Sense of the Word) could with great Truth and Sincerity, as I now do, thus conclude their Letters. I am ever, My dear Sir, Affectionately Yours
Will: Strahan
Dr. Franklin
 
Endorsed: M. Strahan to Dr. Franklin.
Notation: Strahan May 27. 1777.
